DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2021/0345681) in view of Conley et al. (US 2013/0220315).
  Regarding claims 1, 14-15, Cameron discloses a control unit for a vapor  provision system (abstract), wherein the control unit comprises comprising: an inhalation sensor (page 7, [0070]; an input button (page 7, [0070]); and control circuitry (processor) configured to provide power for the vapor provision system to generate vapor in response to determining from signaling (page 7, [0074-0076])  received from the inhalation sensor that a user is inhaling on the vapor  provision system and to provide power for the vapor provision system to generate vapor in response to determining from signaling received (page 7, [0072-0076]).
 Cameron discloses all the limitations set forth above but fails to explicitly disclose from the input button that a user has activated the input button for at least a threshold amount of time.
   However, Conley discloses from the input button that a user has activated the input button for at least a threshold amount of time (page 2, [0026]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Conley within the system of Cameron in order to deliver various vaporized solutions to the user for recreational or medicinal purposes thereby increasing the reliability of the system.
 Regarding claim 2, Cameron discloses wherein the threshold amount of time is an amount of time selected from the group comprising consisting of: at least 0.2 seconds; at least 0.25 seconds; at least 0.3 seconds; at least 0.35 seconds; at least 0.4 seconds; at least 0.45 seconds; at least 0.5 seconds; at least 0.55 seconds; at least 0.6 seconds; at least 0.65 seconds; at least 0.7 seconds; at least 0.75 seconds; at least 0.8 seconds; at least 0.85 seconds; at least 0.9 seconds; at least 0.95 seconds; and at least 1 second (t is the time in seconds in page 6, [0067]).
 Regarding claim 3, Cameron discloses wherein the control circuitry is configured when providing power for the vapor  provision system to generate vapor in response to determining a user is inhaling on the vapor provision system to stop providing power for the vapor provision system to generate vapor in response to determining from signaling  received from the inhalation sensor that the user has stopped inhaling on the vapor provision system (page 7, [0072-0073]).
  Regarding claim 4, Cameron discloses wherein the control circuitry  configured when providing power for the vapor provision system to generate vapor  in response to determining a user had activated the input button for at least a threshold amount of time to stop providing power for the vapor provision system to generate vapor  in response to determining from signaling  received from the inhalation sensor that the user has stopped activating the input button (fig. 21; page 7, [0072-0073]).
   Regarding claim 5, Cameron discloses wherein the control circuitry is configured to stop providing power for the vapor provision system to generate vapor after providing power for the vapor  provision system to generate vapor for a maximum allowed continuous activation time (page 7, [0072-0073]).
  Regarding claim 6, Cameron discloses  wherein the maximum allowed continuous activation time is in a range selected from the group  consisting of: between 6 seconds and 10 seconds; between 6.5 seconds and 9.5 seconds; between 7 seconds and 9 seconds; and between 7.5 seconds and 8.5 seconds (page 6, [0067-0070]).
   Regarding claim 7, Cameron discloses a rechargeable battery as a source of power for the vapor provision system to generate vapor, and wherein the control circuitry is still able to provide power for the vapor provision system to generate vapor  when the control unit is coupled to an external power supply to charge the rechargeable battery (page 7, [0072]).
  Regarding claim 8, Cameron discloses wherein the control circuitry is configured to do at least one of disregard signaling received from the inhalation sensor or disable an operating aspect of the inhalation sensor when providing power for the vapor provision system to generate vapor in response to determining from signaling received from the input button that the user has activated the input button for at least the threshold amount of time (page 7, [0070-0073]).
  Regarding claim 9, Cameron discloses a vaporizer for generating vapor when provided with power by the control circuitry (page 7, [0074-0076]).
 Regarding claim 10, Cameron discloses a vaporizer for generating vapor when provided with power by the control circuitry, and a replaceable cartridge part comprising a vapor  precursor material from which the vaporizer generates vapor when provided with power from the control circuitry (fig. 2; page 11, [0098-0099]).
Regarding claim 11, Cameron discloses wherein the cartridge part further includes the vaporizer (page 11, [0098]).
 Regarding claim 12, Cameron discloses a flavor imparting element arranged between the vaporizer and a vapor outlet for the vapor provision system, or between an air inlet for the vapor provision system and the vaporizer to impart a flavor to vapor generated by the vaporizer  during use (page 5, [0060]).
 Regarding claim  13, Cameron discloses wherein the flavor imparting element comprises a portion of tobacco (e Cigarette in abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiang (US 2016/0227840) discloses electronic cigarette and atomizing method thereof.
Liu (US 2016/0316821) discloses electronic cigarette…..electronic cigarette.
Bowen et al. (US 2018/0093054) discloses control of an electronic vaporizer.
Schell et al. (US 6,626,133) discloses explosion protection sensor for Gas appliances.
Dickens et al. (US 2018/0184711) discloses electronic aerosol provision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
August 30, 2022

                                                                            /DANIEL PREVIL/                                                                            Primary Examiner, Art Unit 2684